Citation Nr: 1702680	
Decision Date: 02/01/17    Archive Date: 02/15/17

DOCKET NO.  11-28 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for residuals of right gluteus muscle strain.

2.  Whether new and material evidence has been received to reopen service connection for a chronic left leg and knee disability.

3.  Entitlement to an increased rating in excess of 20 percent for cervical spine strain with hypertrophic changes.

4.  Entitlement to a higher (compensable) initial disability rating for service-connected sciatica of the left lower extremity.

5.  Entitlement to a higher (compensable) initial disability rating for service-connected sciatica of the right lower extremity.


6.  Entitlement to an increased disability rating in excess of 10 percent for degenerative joint disease of the lumbar spine with degenerative disc disease of L4-5, L5-S1.  

7.  Entitlement to an initial disability rating in excess of 10 percent for left shoulder strain.

8.  Entitlement to an initial disability rating in excess of 10 percent for right shoulder strain.

9.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  

(The issue of entitlement to an effective date earlier than May 1, 2010 for additional dependency benefits is addressed in a separate decision).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service in the U.S. Marine Corps from April 1978 to August 1998.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the U.S. Court of Appeals of Veterans Claims (Court) held that a request for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), whether expressly raised by a veteran or reasonably raised by the record, is part of an initial or increased rating appeal.  After review of the record, the Board finds that the issue of entitlement to a TDIU is part of the current appeal.  See May 2011 VA Form 9 (appealing the ratings for multiple service-connected disabilities and arguing that he is entitled to a 100 percent disability rating based on his collective medical conditions).  In consideration thereof, the issue of entitlement to a TDIU is included among the issues on appeal and is listed on the second page of this decision.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

Social Security Records

In January 2015 correspondence sent to VA by facsimile, the Veteran wrote that he had filed a Social Security disability claim and asked VA to provide certain medical records in support of the claim.  Review of the record reveals that no request by VA to obtain a copy of the SSA claim and records associated with the claim has been made.  Such records are potentially relevant to the appeals.  VA's duty to assist the Veteran particularly applies to relevant evidence known to be in the possession of the Federal Government, such as Social Security records; therefore, because the records from SSA may contain evidence pertinent to the issues on appeal, VA is obligated to obtain them.  See 38 C.F.R. § 3.159(c)(2) (2016); see also Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992); Collier v. Derwinski, 1 Vet. App. 
413, 417 (1991).

VA Examinations

On the January 2016 Back Conditions Disability Benefits Questionnaire, the Veteran reported more frequent flare-ups of back pain and worsened radiculopathy over the last few years resulting in decreased ability to sit or stand for prolonged periods, as well as decreased mobility and pain with bending over.  Also, during the course of the appeal, in Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The Court specified that VA examination reports should record the results of range of motion testing for pain on both active and passive motion and in weight-bearing and non-weight-bearing.  Because there is evidence that the lumbar spine disability and lower extremity radiculopathies may have worsened since the last VA examination in November 2009, the cervical and lumbar spine disabilities and the shoulder disabilities are manifested by painful motion, and no examination performed in connection with the appeals include the results of range of motion testing for pain on both active and passive motion, the Board finds that a remand for further VA examination is warranted.

TDIU Notice

As explained above, the issue of entitlement to a TDIU has been raised in this case.  In consideration thereof, a remand for issuance of proper notice and for more information regarding the Veteran's employment and income history is warranted.  See VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).

Accordingly, the case is REMANDED for the following actions:

1.  Request all Social Security disability benefits records from the SSA related to the Veteran's claim, including all medical records and copies of any decisions or adjudications, and associate them with the record.  Any negative responses should be properly documented in the record, to include following the procedures outlined in 
38 C.F.R. § 3.159(e).

2.  Schedule the appropriate VA examinations to assess the current nature and severity of the cervical and lumbar spine disabilities, including associated neurological impairment such as sciatica of the lower extremities, and the right and left shoulder disabilities.  All relevant documents should be made available to and reviewed by the examiner.  The examiner should confirm that the record was reviewed. 

Based on review of the appropriate records and any necessary testing, the examiner should identify the symptoms the Veteran has manifested that are attributable to the service-connected cervical and lumbar spine disabilities, including associated neurological impairment such as sciatica of the lower extremities, and the right and left shoulder disabilities.  

The examiner should test the range of motion for pain in active motion, passive motion, weight-bearing, and nonweight-bearing, for any joints affected by the cervical spine, lumbar spine, and shoulder disabilities.  The examiner should comment on the extent of any incoordination, weakened movement, and fatigability on use due to pain must also be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination as well as on repeated use or during flare-ups in terms of the degree of additional range of motion loss. 

The examiner should also comment on the extent of any functional impairment due to the cervical spine, lumbar spine, and shoulder disabilities and how that impairment impacts employability and daily life.

3.  Provide the Veteran with proper VCAA notice for a TDIU.  He should also be requested to complete and return a Veteran's Application for Increased Compensation Based on Unemployability (VA Form 21-8940).

4.  Thereafter, readjudicate the remanded issues.  If any benefits sought on appeal remain denied, provide the Veteran and the representative with a supplemental statement of the case.  Thereafter, return the case to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


